

114 S2965 IS: To designate the facility of the United States Postal Service located at 229 West Main Cross Street in Findlay, Ohio, as the “Michael Garver Oxley Memorial Post Office Building”.
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2965IN THE SENATE OF THE UNITED STATESMay 23, 2016Mr. Portman introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 229 West Main Cross Street
			 in Findlay, Ohio, as the Michael Garver Oxley Memorial Post Office Building.
	
		1.Michael Garver Oxley Memorial Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 229 West Main Cross Street in Findlay, Ohio, shall be known and designated as the Michael Garver Oxley Memorial Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Michael Garver Oxley Memorial Post Office Building.